Citation Nr: 1111085	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for service-connected posttraumatic degenerative disc disease of L5-S1 with S1 radiculopathy, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, granted service connection for posttraumatic degenerative disc disease of L5-S1 with S1 radiculopathy effective June 5, 2007 with an initial evaluation of 0 percent.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a higher initial disability rating for his service-connected posttraumatic degenerative disc disease of L5-S1 with S1 radiculopathy, which is currently evaluated as 0 percent disabling.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last afforded a VA examination for his back disability in November 2007, or over three years ago.  In January 2010, Dr. A.R., the Veteran's private physician, stated that the Veteran has constant back pain that prevents him from engaging in daily activities such as helping around the house and picking up his grandchildren.  Dr. A.R. further noted that the Veteran's range of motion is limited to 5 to 10 degrees of back extension, 30 degrees of flexion, and 10 degrees of lateral motion.  Such findings are significantly worse than those contained in the November 2007 VA examination, which found that the Veteran had full range of motion of the spine not limited by pain or repetitive motion.  Dr. A.R. also indicated that the Veteran's back pain prevents him from working a full time job.  Similarly, in a February 2010 hearing before the undersigned, the Veteran stated that his disability had worsened since the date of his November 2007 examination.  The Veteran also indicated at that hearing that his back disability required him to decrease the number of hours that he worked.

In light of the January 2010 statement of Dr. A.R., the Veteran's assertion that his back disability has worsened, the and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the November 2007 VA examination report is not an adequate basis upon which to adjudicate the Veteran's claim for an increased rating.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's back disability is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment records dated after May 2009 from the Memphis VA Medical Center.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected lumbosacral spine disability.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must state that the examiner reviewed the claims file in advance of the physical examination.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected back disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected spine disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.   Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


